                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
                                         Plaintiff,

vs.                                                                           No. 20-CV-454

$9,950.00 IN UNITED STATES CURRENCY,
$2,000.00 IN UNITED STATES CURRENCY, and
$1,243.00 IN UNITED STATES CURRENCY,
                             Defendants,

and

ROBERT PADILLA,
                                         Claimant.

 ANSWER BY CLAIMANT TO VERIFIED COMPLAINT FOR FORFEITURE IN REM
       Claimant, Robert Padilla, through counsel, ROMERO & WINDER, P.C. (Joe M. Romero,

Jr.), hereby submits her Answer to the Verified Complaint for Forfeiture In Rem. For his Answer,

Claimant states:

       1. As to paragraph 1 of the Complaint, Mr. Padilla admits that this is a forfeiture action,

but denies that a) $9,950.00 in U.S. currency or b) $1,243.00 is subject to forfeiture. With regard

to the $2,000.00 that the government seeks to forfeit, Mr. Padilla is not the owner of said funds

and therefore can neither admit or deny that the $2,000.00 is subject to forfeiture.

       2. As to paragraph 2 of the Complaint, Mr. Padilla admits that the amounts that the

government seeks to forfeit are $9,950.00; $2,000.00; and $1,243.00.

       3. As to paragraph 3 of the Complaint, Mr. Padilla admits that the amounts in

controversy were seized by the Drug Enforcement Administration (hereinafter “DEA”).

       4. As to paragraph 4 of the Complaint, Mr. Padilla admits that the subject monies are

within the jurisdiction of this Court.

       5. As to paragraph 5 of the Complaint, Mr. Padilla admits that the Court has subject
matter jurisdiction over this matter.

         6. As to paragraph 6 of the Complaint, Mr. Padilla admits that venue is proper in this

Court.

         7. As to paragraph 7 of the Complaint, Mr. Padilla admits the content therein.

         8. As to paragraph 8 of the Complaint, Mr. Padilla admits the content therein.

         9. As to paragraph 9, Mr. Padilla objects to the format of the Complaint in that it makes

two separate factual claims within the same numbered paragraph. Mr. Padilla admits that the

$9,950.00 belonged to him. He admits that the $9,950 was in the possession of Sharlett Martinez

when the DEA took the money. He admits that he has been charged with violations of the

Controlled Substances Act. Mr. Padilla denies that there is any connection between the money that

was taken and his indictment.

         10. As to paragraph 10, Mr. Padilla admits that ninety percent of all U.S. currency has

cocaine on it. See, e.g., https://www.nytimes.com/2009/08/18/science/18obcoke.html and

https://www.nationalgeographic.com/science/2009/08/cocaine-on-money-drug-found-on-90-of-

us-bills/. Mr. Padilla denies having contaminated the money himself. To the extent that the

allegation made in paragraph 10 seeks to insinuate that the $9,950.00 had more than the average

amount of cocaine on it or that Mr. Padilla caused the money to have cocaine residue on it, the

allegation is denied.

         11. As to paragraph 11, Mr. Padilla admits that a search warrant was executed at the

specified address. He admits that a 2008 GMC Yukon was taken from the property. The allegation

that the vehicle was used in drug trafficking is not relevant to the seizure of Mr. Padilla’s money

found in the vehicle. Mr. Padilla denies that the $1,243.00 found in his vehicle was the proceeds

of any unlawful narcotics transaction.




                                                 2
       12. As to paragraph 12 of the Complaint, Mr. Padilla states that the Nissan Armada

towed at the request of the DEA was not his property and anything found therein did not belong

to Mr. Padilla.

       13. As to paragraph 13 of the Complaint, Mr. Padilla reiterates his admission that ninety

percent of all U.S. currency has a detectable amount of cocaine residue on it. Mr. Padilla denies

the insinuation that the money had more cocaine residue on it than would be found on any currency

circulating in the U.S. Mr. Padilla, however, did not own the vehicle or the $2,000.00 found therein

and therefore cannot admit or deny the allegations made in this paragraph.

       14. As to paragraph 14 of the Complaint Plaintiff states that this recitation requires no

admission or denial.

       15. As to paragraph 15, Mr. Padilla admits that that statute cited exists and includes the

language described.

       16. As to paragraph 16 of the Complaint, with regard to the $9,950.00 and $1,243.00

that belonged to him, Mr. Padilla denies that claim that the money was furnished, or intended to

be furnished, in exchange for a controlled substance, or constitutes proceeds traceable to such an

exchange, or was used or intended to be used to facilitate a violation of the Controlled Substances

Act. Mr. Padilla also denies that the $9,950.00 or the $1, 243.00 is subject to forfeiture to the

United States pursuant to 21 U.S.C. § 881(a)(6).

                                 AFFIRMATIVE DEFENSES

       17. As a separate and independent defense, Mr. Padilla asserts that the forfeiture is

grossly disproportional to the offense and therefore the Court must reduce or eliminate the

forfeiture in order to avoid a violation of the Excessive Fines Clause of the Eighth Amendment

of the Constitution.

       18. As a separate and independent defense, Mr. Padilla asserts that he is an innocent


                                                 3
owner whose interest is protected under 18 U.S.C. § 983(d).

         19. As a separate and independent defense, Mr. Padilla asserts that the all or a portion

of the $9,950.00 and the $1,243.00 that the government seeks to forfeit in this case was seized by

state, county, or municipal law enforcement or, alternatively was discovered by state, county, or

municipal law enforcement and was unlawfully turned over to the DEA in contravention to New

Mexico law and, as such, the Complaint should be dismissed based upon the doctrine of unclean

hands.

         20. As a separate and independent defense, Mr. Padilla asserts that Plaintiff knew or

through the exercise of reasonable diligence should have known that the currency in question

was not subject to forfeiture as it was the proceeds of lawful business transactions.

         21. As a separate and independent defense, Mr. Padilla asserts that the Complaint fails

to state a claim upon which relief may be granted, fails to allege sufficient facts to permit the

government to proceed, and fails to meet the plausibility standard required of pleadings filed in

any federal court by any litigant. The Complaint is barred under Fed.R.Civ.P. 12(b)(6) and

Fed.R.Civ.P.Supp.R. G(8)(b)(i).




                                                  4
WHEREFORE, Claimant prays:

       1. That this action be dismissed with prejudice;

       2. That Mr. Padilla’s property is returned;

       3. That Mr. Padilla be awarded interest pursuant to 28 U.S.C.A. § 2465 (b)(1);

       4. That Mr. Padilla be awarded reasonable attorney’s fees pursuant to 28 U.S.C. § 2465

(b)(1); and

       5. For such other and further relief as may be deemed just and equitable.


                                        JURY DEMAND

Claimant hereby demands trial by jury on all issues

                                                         Respectfully Submitted
                                                         ROMERO & WINDER, P.C.

                                                By:      /s/ “Electronically filed” 7/22/20
                                                         Joe M. Romero, Jr.
                                                         Attorney for Defendant Padilla
                                                         1905 Lomas Blvd. NW
                                                         Albuquerque, NM 87104
                                                         (505) 843-9776
                                                         joe@romeroandwinder.com


This will certify that a true and correct copy of the
foregoing was delivered via the Court’s electronic
filing system to counsel for the government and
counsel for all co-defendants on the date indicated in
the court-affixed header.

/s/ “Electronically Filed”
Joe M. Romero, Jr.




                                                 5
